                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV 5HJLQDOG +DZNLQV                                                 'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: -RKQ $ &RRSHU 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI 5HJLQDOG +DZNLQV ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR 
86&  D  DQG  86&  E  &  'LVWULEXWLRQ RI D 4XDQWLW\ RI 2[\FRGRQH DQG D 4XDQWLW\ RI
0HWKDGRQH DQG  86&   J  DQG  86&   D   )HORQ LQ 3RVVHVVLRQ RI D )LUHDUP DQG
$PPXQLWLRQ ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ )HEUXDU\ 
 WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ
UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

    5HJLQDOG +DZNLQV ZDV UHOHDVHG IURP FXVWRG\ RQ -DQXDU\   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG
UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

2Q -XQH   +DZNLQV WHVWHG SRVLWLYH IRU FRFDLQH DQG WKH FRXUW DJUHHG WR FRQWLQXH VXSHUYLVLRQ DQG
DOORZ KLP WR SDUWLFLSDWH LQ VXEVWDQFH DEXVH WUHDWPHQW 2Q -XO\   KH VXEPLWWHG D XULQH WHVW WKDW ZDV
SRVLWLYH IRU FRFDLQH +H DGPLWWHG XVH DQG RQ -XO\   KH VXEPLWWHG DQRWKHU WHVW WKH UHVXOW RI ZKLFK
KDV QRW EHHQ UHFHLYHG EXW KH DGPLWWHG XVLQJ FRFDLQH SULRU WR WKH WHVW $V VXFK ZH DUH UHFRPPHQGLQJ WKH
FRXUW LPSRVH D SXQLWLYH VDQFWLRQ RI  GD\V RI ORFDWLRQ PRQLWRULQJ LQ WKH KRPH GHWHQWLRQ FRPSRQHQW +H
KDV EHHQ UHIHUUHG WR ,QWHQVLYH 2XWSDWLHQW 7UHDWPHQW 3URJUDP UHTXLULQJ KLP WR DWWHQG WUHDWPHQW  KRXUV SHU
GD\  GD\V SHU ZHHN :H DUH LQFUHDVLQJ WHVWLQJ DQG KH KDV EHHQ DGYLVHG DQ\ IXUWKHU XVH RI LOOHJDO GUXJV
ZLOO UHVXOW LQ D KHDULQJ EHIRUH WKH FRXUW 7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG
PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO DELGH E\ DOO FRQGLWLRQV DQG WHUPV RI WKH KRPH GHWHQWLRQ SURJUDP IRU D SHULRG
      QRW WR H[FHHG  FRQVHFXWLYH GD\V 7KH GHIHQGDQW VKDOO EH UHVWULFWHG WR KLV UHVLGHQFH DW DOO WLPHV
      H[FHSW IRU SUHDSSURYHG DQG VFKHGXOHG DEVHQFHV IRU HPSOR\PHQW HGXFDWLRQ UHOLJLRXV DFWLYLWLHV
      WUHDWPHQW DWWRUQH\ YLVLWV FRXUW DSSHDUDQFHV FRXUW REOLJDWLRQV RU RWKHU DFWLYLWLHV DV DSSURYHG E\ WKH
      SUREDWLRQ RIILFHU 7KH GHIHQGDQW VKDOO VXEPLW WR WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR
      )UHTXHQF\ PRQLWRULQJ DQG DELGH E\ DOO SURJUDP UHTXLUHPHQWV LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG
      E\ WKH VXSHUYLVLQJ RIILFHU 7KH GHIHQGDQW PXVW SD\ DOO RI WKH FRVW RI WKH SURJUDP

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
5HJLQDOG +DZNLQV
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 

5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V 5REHUW / 7KRUQWRQ                            V -RKQ $ &RRSHU
5REHUW / 7KRUQWRQ                                -RKQ $ &RRSHU
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   &KHVWQXW 6WUHHW 6XLWH 
                                                  :LOPLQJWRQ 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q -XO\  

                                     25'(5 2) 7+( &2857

                                18th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                 July
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
